Third District Court of Appeal
                               State of Florida

                           Opinion filed June 14, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-232
                          Lower Tribunal No. 01-6785
                             ________________


                              Alonso Valencia,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Diane V. Ward, Judge.

      Alonso Valencia, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

      LAGOA, J.
      Alonso Valencia appeals the trial court’s order denying his post-conviction

motion filed pursuant to Florida Rule of Criminal Procedure 3.850, or in the

alternative, motion to amend judgment and sentence filed pursuant to Florida Rule

of Criminal Procedure 3.800. We affirm the trial court’s order. We write only to

commend the trial court on its well-written order, which facilitated this Court’s

review.




                                       2